Case 1:20-cv-14424-RMB-MJS Document 36 Filed 04/29/21 Page 1 of 2 PageID: 216




Samuel V. Eichner (Bar No. 902302012)
Douglas A. Rettew (pro hac vice to be filed)
Jessica L. Hannah (pro hac vice to be filed)
901 New York Avenue, NW
Washington, D.C. 20001-4413
(202) 408-4000 (phone)
(202) 408-4400 (fax)

Attorneys for Plaintiff The Toronto-Dominion Bank

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  THE TORONTO-DOMINION BANK,                         Civil Action No. 1:20-cv-14424-RMB-JS
                    Plaintiff,

         v.                                                MOTION TO DISMISS THE
  PLAID INC.,                                            COMPLAINT WITH PREJUDICE

                    Defendant.


       The Parties have amicably resolved this case. As such, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), Plaintiff the Toronto-Dominion Bank hereby moves to dismiss the

Complaint with prejudice.




                                               1
Case 1:20-cv-14424-RMB-MJS Document 36 Filed 04/29/21 Page 2 of 2 PageID: 217




   Dated: April 29, 2021                    FINNEGAN, HENDERSON, FARABOW,
                                            GARRETT & DUNNER LLP


                                            By: /s/ Samuel V. Eichner
                                                Samuel V. Eichner (Bar No. 902302012)
                                                Douglas A. Rettew (pro hac vice to be filed)
                                                Jessica L. Hannah (pro hac vice to be filed)
                                                901 New York Avenue, NW
                                                Washington, D.C. 20001-4413
                                                (202) 408-4000 (phone)
                                                (202) 408-4400 (fax)
                                                Email: samuel.eichner@finnegan.com
                                                Email: doug.rettew@finnegan.com
                                                Email: jessica.hannah@finnegan.com

                                                Attorneys for Plaintiff The Toronto-Dominion
                                                Bank



                                    [PROPOSED]
                                      ORDER

         IT IS SO ORDERED.


DATED:                     , 2021

                                              ___________________________________
                                              HONORABLE MATTHEW J. SKAHILL
                                              UNITED STATES MAGISTRATE JUDGE




                                        2
